Citation Nr: 0803024	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  07-02 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the above claim.

In July 2005, the veteran requested that an increased rating 
be granted for his service-connected bilateral tinnitus.  
This claim is referred to the RO for appropriate action.  

In February 2007, the veteran withdrew his claim for service 
connection for a respiratory condition.  See 38 C.F.R. 
§ 20.204.  

In September 2007, the veteran was afforded a personal 
hearing before the undersigned.  A transcript of the hearing 
is of record.  


FINDING OF FACT

Dermatitis had its onset during active service.


CONCLUSION OF LAW

Dermatitis was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the evidence supports the veteran's claim of 
entitlement to service connection for dermatitis.  

Service personnel records show that the veteran worked as a 
machinist's mate.  He testified that he worked in an engine 
room and his duties included maintaining boosters, oil pump, 
and generator watches.  He also testified that he worked with 
various solvents when cleaning out oil tanks (while lying 
inside the tanks) and repairing machinery.  

Service medical records reveal treatment for dandruff in June 
1965, a rash in August 1965, and sores on the scalp in March 
1966.  The report of a May 1966 separation examination 
included a normal clinical evaluation of the skin. 

Following service, private treatment records show the veteran 
was treated for scrotum erythema in February 2000 and was 
diagnosed as having irritant/allergic contact dermatitis.  He 
was also diagnosed following a biopsy as having acute 
spongiotic dermatitis on the left axilla in March 2000.  In 
an April 2000 letter, the veteran's physician stated that the 
veteran was seen in March 2000 for itching and erythema on 
his scrotum that spread to his penis and medial thighs, which 
began eight weeks earlier.  He also had red patches under his 
arms.  

During a May 2005 VA examination, the veteran stated that he 
had a rash on his buttock during service.  He complained of 
having groin and scrotal itch and a rash on his armpits, 
shoulders, and back.  Following a physical examination, the 
veteran was diagnosed as having dermatitis on the armpits and 
body that comes and goes and neurodermatitis in the scrotum 
and penile area.  

In January 2007, the veteran was afforded another VA 
examination.  The veteran's complaints mirrored those in the 
May 2005 examination.  He stated that he worked in a boiler 
room in service and was exposed to hot oil from the waste 
down.  Following a physician examination, the veteran was 
diagnosed as having neurodermatitis on the scrotum and penis 
area.  The examiner opined that according to the veteran and 
"the history of exposure to boiling oil," it was more 
likely to be service connected.  

The Board finds that in light of the service personnel 
records, service medical records, the January 2007 VA 
examiner's opinion and the veteran's sworn testimony, the 
veteran's dermatitis was incurred during service; therefore, 
service connection is warranted.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for dermatitis is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


